McCulloch, C. J., (dissenting). The rental contact does not contain an express provision specifying a definite term. Presumably, the Parties were both unwilling to bind themselves to a fixed term or to any term of rental at all, except by the month and from month to month. But it is contended that the privilege granted to a lessee to make repairs and improvements and to deduct $5 per month from the rents until reimbursed for his outlay in that respect constituted an implied agreement for a term of sufficient length to afford the lessee opportunity to obtain reimbursement. This implication arises, if at all, solely from the presumption that the parties intended that the lessee should occupy the premises long enough to obtain reimbursement by deductions from the monthly rental. But they wrote into the contract in express words the terms on which the lessee was to obtain reimbursement, and no presumption should be indulged as to any other intention of the parties. The concluding part of the contract reads as follows: “It is mutually agreed and understood that should the lessor dispossess the lessee at any time for any cause then the said lessor shall reimburse the lessee for the amount he has spent in improvements and fixtures as above set out and for which he may not have been fully paid at the agreed rate of $5 per month. It is also further agreed that should the lessee for any cause abandon or give up on his own accord this lease, then said lessee shall not be entitled to the reimbursement that he has not received at the rate of $5 per month in the manner above set out at the time he abandons or gives up this lease. ’ ’ This means that if the lessor, for any cause or reason, should dispossess the lessee he must reimburse the latter for his outlay in making repairs and improvements; but, on the other hand, if the lessee voluntarily quits for any cause or reason, he loses his opportunity to obtain reimbursement. It is plain from the language of the contract that the lessor could terminate the lease at any time by reimbursing the lessee, and this affords complete protection to the latter. The lessee was not compelled under the contract to make repairs or improvements. It was merely his privilege to do so and the contract itself set the limits on his right to reimbursement, as well as the method of obtaining it. A peculiar feature of the contact, if the interpretation of the majority be accepted as correct, is that the lessee may at any time extend the term of the contract for a period of-five years by making repairs and improvements up to the specified maximum cost. It will be observed that the contract does not provide a time within which the repairs and improvements are to be made. It merely provides that the monthly rental of $35 shall be paid in cash until the repairs and improvements are made, and after they are made the sum of $5 shall be credited each month. According to this interpretation, the lessee would have the right at any time while in possession under the lease to make the repairs and extend the term. Therefore, it is difficult to see how the court can find that the parties had in contemplation a lease for a period of five years. The court’s interpretation is, therefore, out of harmony with the whole scheme provided in the contract, which was to leave the term indefinite and to extend to the lessee the privilege of making repairs and improvements, and to give the lessor the right to terminate the contract at any time by reimbursing the lessee. Mr. Justice Wood joins in this dissent.°